DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 6, 7, 9, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/1/22.  The applicant argues claims 1 and 15 are similar in that they contain similar components.  However, these components are arranged differently as claim 1 recites insulation, sheathing and a waterproof layer, in such an order.  Claim 15 recites two sheathing layers sandwiching an insulation layer.  These are different.  Regarding the applicant’s arguments of claims 7 and 10 being similar, claim 7 recites an edge being male/female while claim 10 recites the panel being a corner wall panel with a seamless corner and double rail alignment component.  These connections are different.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “ASTME84” is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Also, “flame spread value” and “smoke developed value” are not clear as are their units.
Regarding claims 2 and 3, the R values used are indefinite in that this term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2016/0069067 to Ciuperca.
Regarding claim 1, Ciuperca discloses a building panel having a foam insulation layer (fig. 1: 12), a sheathing material (48) and a weather resistant barrier (52, [0071]), the insulation layer is a foam of polyurethane [0063] and self-adhered to the sheathing [0071].  Regarding the R values disclosed, Ciuperca discloses the basic claim structure of the instant application but does not disclose specific ASTM values or procedures.  Applicant fails to show criticality for specifically claimed ASTM values, therefore it would have been an obvious design choice at the time of the invention to use the dimensions such as specified in these claims.  The use of material resistant to fires would be an obvious design choice based upon the need to protect from large high temperature fires or smaller fires.
Regarding claims 2 and 3, Ciuperca discloses the basic claim structure of the instant application but does not disclose specific R values.  Applicant fails to show criticality for specifically claimed R values, therefore it would have been an obvious design choice at the time of the invention to use the dimensions such as specified in these claims.  The use of a higher R value would have been an obvious design choice based upon the insulating needs required for a particular structure.
Regarding claim 4, magnesium oxide is disclosed [0073].
Regarding claim 8, a reinforcing member is disclosed (44 to exterior of foam [0071]).
Regarding claim 11, the sheathing and weather resistant layers are a single layer (joined together) and include a plastic fiber reinforced material (see mesh 44 and [0070]).
Regarding claim 14, Ciuperca does not disclose the panel specifically for use as a roof panel.  However, the panel is disclosed for use in a building.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the panel as a roof panel since a roof panel is merely a desired function to use a panel as a roof panel and the panel of Ciuperca contains adequate structure for use as a roof panel.  This would have been an obvious design choice in order to standardize parts.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2016/0069067 to Ciuperca in view of U.S. Patent No. 5,067,296 to Brown et al.  
Regarding claim 10, Ciuperca does not disclose a seamless corner with double rail mating alignment component.  Brown discloses a panel having a double alignment component (Brown fig. 3: see corner and alignment components 6, 5F, 5E.  Also see fig. 4: 3c and 2 for additional alignment components).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2016/0069067 to Ciuperca in view of U.S. Patent Publication No. US 2014/0058141 to Nappa et al.
Regarding claim 12, Ciuperca does not disclose the use of a foam including refrigerant including hydrofluoroolefins.  Nappa discloses such a foam [0004].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciuperca by using such a foam in order to better insulate the panel.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2016/0069067 to Ciuperca in view of U.S. Patent Publication No. 9,464,436 to Malakauskas et al.
Regarding claim 13, Ciuperca does not disclose the use of a cross laminated timber.  Malakauskas discloses a building panel being of such construction (Malakauskas claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciuperca by using such a material to strengthen the building.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633